DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-20 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the appliance comprising: a metallic liner; an outer metallic wrapper; an insulating cavity defined between the metallic liner and outer metallic wrapper; and a pressure sensing device disposed within the insulating cavity, wherein the pressure sensing device is located to detect a pressure status and transmit the pressure status through at least one of the metallic liner and the outer metallic wrapper of instant independent claim 1; the vacuum insulated structure for thermal insulation in a refrigerating appliance comprising: a metallic liner; an outer metallic wrapper that is coupled to the metallic liner to define an insulated cabinet having an interior surface; a window configured to allow a wireless signal to pass therethrough, wherein the window is sealedly coupled to an opening defined by the insulated cabinet; and a pressure sensing device coupled to at least one of the metallic liner and the outer metallic wrapper, wherein the pressure sensing device is disposed proximate the window and transmits a signal through the window to a receiver of instant independent claim 9; and the vacuum insulated structure for thermal insulation in a refrigerating appliance comprising: a structural cabinet 
The following references (US 6109712 A) to Haworth; George Jeffrey et al., (US 8944541 B2) to Allard; Paul B. et al., (US 20120297813 A1) to Hanley; Kenneth Joseph et al., (US 9441779 B1) to Alshourbagy; Mohamed et al., (US 7316125 B2) to Uekado; Kazutaka et al., (US 5512345 A) to Tsutsumi; Masato et al., (US 9791205 B2) to Mukherjee; Diptesh et al., and (US 5082335 A) to Cur; Nihat O. et al.; are the most relevant references. However, above mentioned references fail to anticipate or render obvious the invention of independent claims 1, 9 and 15. Therefore, the independent claims and dependent claims thereof have been found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

09/28/2021